 1                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11 ALLERGAN USA, INC.,                            Case No. 8:17-cv-01551-DOC-JDE
12                                                The Honorable David O. Carter
                       Plaintiff,
13
                 vs.
14
                                                  JUDGMENT
15 IMPRIMIS PHARMACEUTICALS,
   INC.,
16
             Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
     1267389.1
                                                -1-             Case No. 8:17-cv-01551-DOC-JDE
                                              JUDGMENT
 1               Pursuant to the jury’s verdict, Dkt. No. 228, judgment is hereby entered in
 2 favor of plaintiff Allergan USA, Inc. and against defendant Imprimis
 3 Pharmaceuticals, Inc. in the amount of $48,500.
 4
                    May 28, 2019
 5    Dated: __________________
                                                      Honorable David O. Carter
 6
                                                      Judge United States District Court
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1267389.1
                                                   -2-                Case No. 8:17-cv-01551-DOC-JDE
                                                JUDGMENT
